Citation Nr: 0006949	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  97-23 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating for compensation on 
the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from March 1971 to March 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision, in which the 
New Orleans, Louisiana Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied entitlement to TDIU.

The Board notes that the RO has certified for appeal the 
issue of service connection for hepatitis C as "inextricably 
intertwined" with the TDIU issue on appeal.  The RO first 
adjudicated the service connection issue in June 1999 and 
issued a Supplemental Statement of the Case in August 1999.  
To date, however, the appellant has not filed a Notice of 
Disagreement (NOD) on the service connection claim.  In the 
absence of a timely filed NOD, the Board has no jurisdiction 
over the service connection claim.  See Parker v. Brown, 7 
Vet. App. 116 (1994) (a claim is intertwined only if the RO 
would have to reexamine the merits of any denied claim which 
is pending on appeal before the Board under the pertinent law 
and regulations specifically applicable thereto). 


FINDINGS OF FACT

1. All relevant available evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant's back disability, status post- operative 
laminectomy and diskectomy or L5- S1, is manifested 
principally by degenerative arthritis, limitation of range of 
motion and pain on motion with radiculopathy and weakness of 
the lower left extremity.


3.  The appellant has a high school degree, two years of 
college experience, and significant work experience in the 
postal service industry.

4.  The appellant's back disability is not so severe as to 
prevent him from engaging in substantially gainful employment 
consistent with his education and occupational experience. 


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 1995); 
38 C.F.R. §§ 3.303, 4.16, 4.25 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in essence, that his service 
connected back disability precludes him from performing any 
substantially gainful employment.  His allegations and the 
evidence of record, when viewed in the light most favorable 
to his claim, are sufficient to "well ground" his claim 
within the meaning of 38 U.S.C.A. § 5107(a).  See Proscelle 
v. Derwinski, 2 Vet.App. 629, 631 (1992).  In an effort to 
assist him in the development of his claim, the RO has 
obtained his private and VA clinical records and afforded him 
VA examination.  The record does not reveal any additional 
sources of relevant information which may be available 
concerning the present claim.  The Board accordingly finds 
the duty to assist him, mandated by 38 U.S.C.A. § 5107, has 
been satisfied.

As the appellant's claim is well grounded, the Board must 
determine whether the evidence supports his claim or is in 
relative equipoise, with him prevailing in either event.  
However, if a fair preponderance of the evidence is against 
his claim, his claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Historically, appellant was diagnosed with a herniated 
nucleus pulposus at L5- S1 manifested by nerve root 
irritation and absent Achilles reflex on the left in service.  
In December 1972, he underwent a laminectomy and diskectomy 
at L5- S1.  Post- surgery, he voiced some complaint of low 
back pain with radicular pain and sensory loss of the left 
lower extremity.  Subsequent VA examinations in the 1970's 
assessed these complaints as mild to moderate in degree. 

In May 1986, the appellant suffered a work- related back 
injury which resulted in his complaint of back pain with 
numbness, tingling and weakness of his left leg.  In 1987, he 
was diagnosed with lumbar spondylosis with radiculopathy by 
Robert R. Robalais, Jr., M.D.  He voiced additional complaint 
of increased pain upon prolonged sitting, standing, stooping, 
bending and walking on VA neurological examination in 1990.  
At that time, physical examination revealed weakness in the 
distal musculature of the left leg and foot, absent left 
ankle jerk and depressed left knee jerk.  An electromyography 
study revealed evidence of chronic denervation in L5- S1 
innervated muscles.

In an employment statement dated in January 1993, the 
appellant reported that he last worked on a full time basis 
in 1986; that he had worked as a distribution clerk and 
mailman for the Post Office; and that he completed 2 years of 
college.  He  indicated that he left the Post Office because 
they "didn't have work I could perform."  He kept injuring 
his back when he was doing his job.

Private clinical records from Thad S. Broussard, M.D., dated 
in 1991, reveals opinion that the appellant was totally 
disabled from performing duties of a mail clerk or mail 
carrier position.  In this respect, Dr. Broussard noted that 
the appellant's symptoms of positive tension signs, loss of 
reflexes and weakness of plantar flexion were unlikely to 
improve to the point of return for gainful employment.

A February 1994 examination by Stephen M. Wilson, M.D., of 
the Bone and Joint Clinic of Baton Rouge, Inc., indicated a 
diagnosis of degenerative arthritis of the lumbosacral spine 
area.  Dr. Wilson concurred in a finding that the duties of a 
distributor clerk and city carrier were too physically 
strenuous for the appellant.  However, Dr. Wilson did 
indicate that the appellant was capable of working with 
physical restrictions such as working in an employment 
capacity where he did not have to lift over 50 pounds, lift 
more than 20 pounds on a regular basis, and/or perform more 
than occasional bending, stooping, crawling or climbing.

On VA spine examination in April 1996, the appellant 
complained of constant low back pain with radicular pain into 
the left foot and right buttock exacerbated by lifting, 
bending, twisting or prolonged sitting or standing.  He also 
complained of mild numbness in the saddle/perineal area.  
Physical examination revealed weak dorsiflexion of the left 
hallux, weak plantar flexion of the left foot and diminished 
sensation along the S1 distribution of the left lower 
extremity.  There was mild thoracolumbar scoliosis and mild 
atrophy of the paravertebral muscles.  He was capable of 30 
degrees of forward flexion, 10 degrees of backward extension, 
20 degrees of left lateral flexion, 35 degrees of right 
lateral flexion, 8 degrees of rotation to the left and 25 
degrees of rotation to the right.  Pain was noted on the 
extremes of range of motion.  Diagnosis was of degenerative 
disc disease of the lumbosacral spine with radiculopathy.  
Subsequent VA clinical records reveal a treatment regimen 
which includes Motrin and Darvocet.

The appellant's only service connected disability, his back 
condition, has been evaluated as 60 percent disabling.  Under 
VA law and regulations, his 60 percent rating renders him 
eligible for a total rating for compensation purposes based 
on unemployability.  38 C.F.R. § 4.16(a) (1999).  Thus, he 
would be entitled to TDIU if the evidence shows that, due to 
his back condition, he is precluded from obtaining or 
maintaining any gainful employment consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.340, 
3.341, 4.16 (1999).  

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service- connected disability shall be rated 
totally disabled, without regard to whether an average person 
would be rendered unemployable by the circumstances.  Thus, 
the criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VA O.G.C. Prec. Op. No. 75-91 (Dec. 27, 1991).  
However, a TDIU claim is limited to the issue as to whether a 
claimant is capable of performing the physical and mental 
acts required by employment, and not whether he/she can find 
employment.  See Van Hoose v. Brown, 4 Vet.App. 361, 363 
(1993).

Based upon the evidence of record, the Board finds, by a 
preponderance of the evidence, that the appellant's back 
disability does not preclude him from securing and 
maintaining a substantially gainful occupation commensurate 
with his education and employment background.  The Board 
concedes that the evidence of record shows that he is unable 
to perform the duties of his prior occupation as a mail clerk 
and/or mail carrier as a result of his back disability.  
However, the medical evidence of records also shows that he 
is capable of relatively light physical work with certain 
restrictions, such as not lifting over 50 pounds, lifting 
over 20 pounds on a regular basis, and/or performing bending, 
stooping, crawling or climbing on a regular basis.

Additionally, the appellant's vocational history suggests 
that he is also qualified to do relatively sedentary 
employment or light manual labor.  Review of the record shows 
that he has completed his high school education and has 
completed two years of college study at Grambling University 
and Southern University in Baton Rouge.  He has many years of 
experience in the postal service industry.  As noted by Dr. 
Wilson, he is capable of relatively sedentary work or even 
light manual labor.  Therefore, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim for a TDIU due to his service connected disability.  
Consequently, the doctrine of reasonable doubt is not for 
application in this case and the claim must be denied.




ORDER

Entitlement to TDIU is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 

